Exhibit 10.3

 

LEWIS WARRANT TERMINATION AGREEMENT

 

This Lewis Warrant Termination Agreement (this “Agreement”), dated as of the
25th day of July, 2008, is entered into by and between HealthAxis Inc., a
Pennsylvania corporation (“Company”), and Lewis Opportunity Fund, LP, a Delaware
(“Warrant Holder”).

 

Recitals

 

WHEREAS, on June 30, 2004, Company issued Warrant No. 2004-01 to Brown Simpson
Partners I, Ltd. (“Brown Simpson”) to purchase 490,306 shares of Company’s
common stock (the “Warrant”);

 

WHEREAS, pursuant to that certain Warrant Purchase Agreement dated as of
July 31, 2006, by and between Brown Simpson and Warrant Holder, Brown Simpson
sold to Warrant Holder all of its rights and interests in the Warrant;

 

WHEREAS, Company, BPO Management Services, Inc., a Delaware corporation
(“BPOMS”), and Outsourcing Merger Sub, Inc., a Delaware corporation (“Merger
Sub”), are parties to that certain Agreement and Plan of Merger dated of even
date herewith (the “Merger Agreement”), pursuant to which it is expected that
BPOMS and Merger Sub will merge, BPOMS will become a wholly-owned subsidiary of
Company and Company will issue shares of its capital stock to the stockholders
of BPOMS, all as more particularly described in the Merger Agreement (the
“Merger”);

 

WHEREAS, it is a condition to BPOMS’ execution of the Merger Agreement that
Company and Warrant Holder enter into this Agreement; and

 

WHEREAS, subject to and in the event of the consummation of the Merger, Company
and Warrant Holder desire to provide for the cancellation and termination of the
Warrant in consideration of the anticipated benefits to be received by Company
and Warrant Holder as a result of the consummation of the Merger.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1.               Cancellation and Termination of Warrant.  Warrant Holder and
Company do hereby agree that the Warrant shall automatically be cancelled and
terminated without any further action by any party thereto effective as of the
date of consummation of the Merger.

 

2.               Representations and Agreements.

 

(a)                                  Each of Company and Warrant Holder
represents and warrants to the other that (i) it is an entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (ii) it has all requisite power and authority to enter into this
Agreement and to perform its obligations hereunder, (iii) the execution and
delivery of this Agreement and the performance of its obligations hereunder have
been duly authorized by all necessary actions on its part, and (iv) this
Agreement has been duly executed and delivered by it,

 

--------------------------------------------------------------------------------


 

and assuming due authorization, execution and delivery by the other, constitutes
a valid and binding agreement of it, enforceable against it in accordance with
the terms of this Agreement, except as enforcement may be subject to or limited
by bankruptcy, insolvency, reorganization, moratorium or other laws now or
hereafter in effect affecting creditors’ rights generally and the effect of
general principles of equity.

 

(b)                                 Each of Company and Warrant Holder
represents and warrants to the other that (i) neither the execution and delivery
of this Agreement nor the performance by it of its obligations hereunder will
result in a violation of, or a default under, or conflict with, its governing
documents or any contract, trust, commitment, agreement, understanding,
arrangement or restriction of any kind to which it is a party or by which it is
bound, except as would not prevent, delay or otherwise materially impair its
ability to perform its obligations hereunder.

 

(c)                                  Warrant Holder hereby represents and
warrants to Company that it has complete ownership and good title to the
Warrant, free and clear of all liens or any encumbrances, and that it has not
transferred or attempted to transfer the Warrant to any other party.  Warrant
Holder further hereby represents and warrants to Company that it has reviewed
and evaluated all statements, reports and other documents filed by Company with
the Securities and Exchange Commission, that it has reviewed and evaluated the
terms of the Merger Agreement and all documents, agreements, schedules and
exhibits contemplated thereby, and that it has had the opportunity to request
and has received any and all further information relating to Company, the Merger
and any other relevant matters that it has requested.

 

(d)                                 Warrant Holder agrees that during the term
of this Agreement it shall not sell, pledge, assign or otherwise transfer or
attempt to transfer the Warrant to any other party.

 

3.               Release of Claims. For the purposes and consideration set forth
herein, and subject to and effective with the cancellation and termination of
the Warrant, each of Warrant Holder and Company hereby releases and discharges
the other and its respective affiliates, shareholders, subsidiaries, owners,
directors, officers, agents, attorneys, employees, trustees, independent
contractors, successors and assigns of and from any and all charges, complaints,
liabilities, obligations, restrictions, debts, promises, agreements,
controversies, damages, actions, losses, expenses (including attorneys’ fees and
costs), claims, rights, demands, causes of action or suits in equity, of any and
every kind or character, in contract or tort, whether known or unknown, arising
under, relating to or in connection with the Warrant.

 

4.               Agreement Subject to Consummation of Merger. Notwithstanding
anything contained herein, this Agreement shall terminate and shall be null and
void and of no further legal effect upon the termination of the Merger Agreement
in accordance with its terms.

 

5.               Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the internal substantive laws of the Commonwealth
of Pennsylvania, without giving effect to the principles of conflicts of law of
such jurisdiction.

 

6.               Binding Effect. This Agreement shall be binding on and inure to
the benefit of the parties and their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

7.               Entire Agreement. The Warrant and this Agreement represent the
entire agreement between the parties with respect to the subject matter thereof
and hereof and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten agreements
between the parties as to the subject matter hereof.

 

8.               Modification.  This Agreement may be modified only by a written
agreement signed by both parties hereto.

 

9.               Multiple Counterparts. This Agreement may be executed in any
number of counterparts, each of which for all purposes is to be deemed an
original, but all of which shall constitute, collectively, one agreement.

 

[signature page is attached]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Lewis Warrant Termination
Agreement as of the date written above.

 

 

Lewis Opportunity Fund, LP

 

 

 

By:

/s/ W. Austin Lewis

 

 

Name: W. Austin Lewis

 

 

Title: General Partner

 

 

 

 

 

HealthAxis Inc.

 

 

 

 

By:

John M. Carradine

 

 

Name: John M. Carradine

 

 

Title: CEO and President

 

 

Dated: September 5, 2008

 

4

--------------------------------------------------------------------------------